Exhibit 10(o)


TXU
DEFERRED COMPENSATION PLAN
for
OUTSIDE DIRECTORS
 
(Effective February 18, 2005)
 
Section 1. Purpose
 
1.1 Purpose. The TXU Deferred Compensation Plan for Outside Directors (the
“Plan”) was established, effective July 1, 1995, was renamed and restated
effective May 12, 2000 in connection with the corporate name change of the
Company, was further amended and restated effective August 18, 2000, August 18,
2001, and July 1, 2002, and is hereby further amended and restated effective
February 18, 2005. The primary purpose of the Plan is to provide deferred
compensation to Outside Directors which is directly related to the performance
of common stock of the Company. The Plan is designed as an unfunded arrangement
under the provisions of the Employee Retirement Income Security Act of 1974 and
of the Internal Revenue Code.
 
Section 2. Definitions
 
2.1 Definitions. Whenever used hereinafter, the following terms shall have the
meanings set forth below:
 

 
(a)
“Beneficiary” means the person or persons named by the Participant as the
recipient(s) of any distribution remaining to be paid to the Participant under
the Plan upon the Participant’s death.

 

 
(b)
“Board of Directors” means the Board of Directors of the Company.

 

 
(c)
“Change in Control” means a change in control of the Company of a nature that
would be required to be reported in response to Item 5.01 of the Securities and
Exchange Commission Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”), or would have been required to be so reported but for the fact
that such event had been “previously reported” as that term is defined in Rule
12b-2 of Regulation 12B under the Exchange Act; provided that, without
limitation, such a change in control shall be deemed to have occurred if: (i)
any Person is or becomes the beneficial owner (as defined in Rule 13-d3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (apart from rights accruing under special
circumstances) having the right to vote at elections of directors (“Voting
Securities”); or (ii) individuals who constitute the Board of Directors on the
date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority thereof, provided that any person becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be, for purposes of this
clause (ii), considered as though such person were a member of the Incumbent
Board; or (iii) a recapitalization of the Company occurs which results in either
a decrease by 33% or more in the aggregate percentage ownership of Voting
Securities held by Independent Shareholders (on a primary basis or on a fully
diluted basis after giving effect to the exercise of stock options and warrants)
or an increase in the aggregate percentage ownership of Voting Securities held
by non-Independent Shareholders (on a primary basis or on a fully diluted basis
after giving effect to the exercise of stock options and warrants) to greater
than 50%; or (iv) all or substantially all of the assets of the Company are
liquidated or transferred to an unrelated party; or (v) the Company is a party
to a merger, consolidation, reorganization or other business combination
transaction pursuant to which the Company is not the surviving ultimate parent
entity; or (vi) the Company is a party to a merger, consolidation,
reorganization or other business combination transaction which requires the
approval of the shareholders of the Company and which results in an increase of
20% or more in the number of Voting Securities outstanding. For purposes of this
definition, the term “Person” shall mean and include any individual,
corporation, partnership, group, association or other “person”, as such term is
used in Section 14(d) of the Exchange Act, other than the Company, a subsidiary
of the Company or any employee benefit plan(s) sponsored or maintained by the
Company or any subsidiary thereof, and the term “Independent Shareholder” shall
mean any shareholder of the Company except any employee(s) or director(s) of the
Company or any employee benefit plan(s) sponsored or maintained by the Company
or any subsidiary thereof.

 

 
(d)
“Committee” means the Organization and Compensation Committee of the Board of
Directors.

 

 
(e)
“Company” means TXU Corp., its successors and assigns.

 

 
(f)
“Compensation” means the annual retainer payable to Directors.

 

--------------------------------------------------------------------------------



 
(g)
“Director” means a member of the Board of Directors of the Company.

 

 
(h)
“Equity Awards” means awards granted to an Outside Director under the TXU 2005
Omnibus Incentive Plan.

 

 
(i)
“Maturity Period” means the period over which compensation deferrals, Equity
Awards and Matching Awards are deferred as elected by a Participant in
accordance with the provisions of this Plan.

 

 
(j)
“Outside Director” means a Director who is not a current or former officer or
employee of the Company or any of its subsidiaries.

 

 
(k)
“Participant” means an Outside Director who elects to participate in the Plan
and whose account(s) has not been completely distributed.

 

 
(l)
“Performance Unit” means a measure of participation under the Plan having a
value equal to the value of a share of Stock, as determined by the value of such
Stock in the Trust.

 

 
(m)
“Plan Administrator” means the person appointed to assist the Committee in
carrying out the operations of the Plan.

 

 
(n)
“Plan Year” means, for Plan Years beginning on or before July 1, 2004, the
twelve-month period beginning July 1 and ending June 30. The Plan Year beginning
July 1, 2005, shall mean the six-month period beginning July 1, 2005 and ending
December 31, 2005. Thereafter, Plan Year shall mean the twelve-month period
beginning January 1 and ending December 31.

 

 
(o)
“Retirement” means the first day of the month following the later of (i)
attaining age sixty-five or (ii) termination of service on the Board for any
reason other than death or disability.

 

 
(p)
“Stock” means common stock of the Company.

 

 
(q)
“Trust” means the irrevocable grantor trust established by the Company to
purchase, hold, and sell shares of Stock so as to establish the number and value
of Performance Units allocable to Participants’ accounts and from which benefits
under the Plan will be paid.

 
Section 3. Deferral Participation and Election
 
3.1 Participation. Each Outside Director may elect to defer a percentage of
Compensation and/or an Equity Award (in 25 percent increments up to 100 percent)
by filing with the Plan Administrator, prior to the applicable Plan Year, an
irrevocable written election to defer such amount and to elect the Maturity
Period for such deferral. A Participant may, subject to, and in accordance with,
procedures and guidelines approved from time to time by the Plan Administrator,
modify the Maturity Period relating to any such deferral provided that: (i) any
such modification must be made at least twelve (12) months prior to: (a) the
date that the deferrals would otherwise mature, in the case of a requested
extension of the Maturity Period, or (b) the desired maturity date, in the case
of a requested reduction of the Maturity Period; and (ii) the Maturity Period
must continue to be within the limits provided for in Section 4.2 hereof.
 
3.2 Special Deferral Election for 2005 Transition Period. Each Outside Director
shall be provided a special one-time election, consistent with the provisions of
Notice 2005-1 issued by the Internal Revenue Service under Section 409A of the
Internal Revenue Code, to be made on or before March 15, 2005, in order to elect
(or re-elect) the deferral of Compensation payable during the period beginning
July 1, 2005 and ending December 31, 2005, and/or the deferral of Equity Awards
which may be made during 2005.
 
3.3 Compensation Reductions. Compensation deferred under the Plan will be
ratably deducted in each quarter of the Plan Year.
 
-2-

--------------------------------------------------------------------------------


Section 4. Company Matching Award Prior to July 1, 2005
 
4.1 Matching Award. For Plan Years, which began on or prior to July 1, 2004, a
Matching Award was credited to each Participant’s account by the Company in an
amount equal to 150 percent of the amount deferred by the Participant. Such
Matching Award was deemed to have occurred on the first day of the applicable
Plan Year. Beginning July 1, 2005, no additional Matching Awards shall be made
under this Plan.
 
4.2 Maturity Period. Compensation deferrals, Equity Awards and Matching Awards
shall have a Maturity Period of not fewer than three nor more than ten years as
indicated in the written election. The Maturity Period shall begin on the first
day of the Plan Year in which the Compensation deferral, Equity Awards and
Matching Award is made.
 
Section 5. Participant Accounts
 
5.1 Separate Accounts. The Plan Administrator shall establish and maintain an
individual account for Compensation and Equity Award deferrals elected by each
Participant and the Matching Awards for each Plan Year. The account shall be
credited as of the first day of the Plan Year with the amount of Compensation
and Equity Awards to be deferred during the Plan Year and (for Plan Years which
began on or prior to July 1, 2004) the related Matching Award.
 
5.2 Performance Units. Any and all amounts credited to a Participant’s account
shall be converted into Performance Units as of the applicable date. After
notification of the number of shares acquired by the Trust with the aggregate
credits to Participants, as provided in Subsection 6.2, the Plan Administrator
will allocate an equal number of Performance Units, including fractional units,
to individual accounts based on the percentage relationship of each
Participant’s credits to the total of such credits for all Participants.
 
5.3 Dividend Equivalent Credits. Additional Performance Units shall be credited
to a Participant’s account as Dividend Equivalent Credits. Such amount shall be
determined by multiplying the Performance Units recorded in a Participant’s
account by the amount of any regular or special cash dividend declared on each
share of the Stock and dividing the product by the amount paid by the Trust for
a share of Stock with the dividend amounts.
 
5.4 Date of Credit. Dividend Equivalent Credits shall be credited to a
Participant’s account as of the same date as the cash dividend on the Stock is
paid to shareholders.
 
5.5 Unsecured Interest. All Performance Units credited to the account of each
Participant shall be for record purposes only. No Participant or Beneficiary
shall have any security interest whatsoever in any assets of the Company. To the
extent that any person acquires a right to receive payments under the Plan, such
right shall not be secured or represented by any issued Stock or common stock to
be issued.
 
 
Section 6. Investment and Funding
 
6.1 Grantor Trust. The benefits to be derived by Participants in the Plan will
be funded through the Trust; provided, however, that any Stock, cash, or other
property held by the Trust that was contributed by the Company shall at all
times be subject to the claims of general creditors of the Company.
 
-3-

--------------------------------------------------------------------------------


6.2 Funding of Trust. Upon determination of the total credits to Participants’
accounts for a Plan Year, the Company shall promptly provide the Trust with
resources in the aggregate of such amounts. The Trustee will invest such
aggregate amounts in shares of the Stock and promptly notify the Plan
Administrator of the number of shares so acquired. The Trustee will use any cash
dividends received on Stock held in the Trust to buy additional shares of Stock
(or enroll the shares in the Company’s Dividend Reinvestment Plan) and promptly
notify the Plan Administrator of the number of shares so acquired.
 
6.3 Distributions from Trust. The Trustee, upon notification from the Plan
Administrator, will make the distributions of matured benefits to Participants
or their Beneficiaries as provided in the Plan. If Trust assets are insufficient
to pay the amount of a matured benefit, the Company will pay such deficiency
directly to the Participant or Beneficiary. Any assets held in the Trust, which
the Trustee determines to be in excess of those required to pay the benefits
when due to Participants may be returned to the Company.
 
6.4 Voting of Stock Held in Trust. Stock held in the Trust shall be voted by the
Trustee in its discretion.
 
Section 7. Distribution of Account Values
 
7.1 Value of a Participant’s Account. The value of a Participant’s account will
equal the net proceeds received by the Trust from the sale of shares equal in
number to the number of Performance Units representing the Participant’s
deferred Compensation and Equity Awards, and (for Plan Years beginning on or
prior to July 1, 2004) Matching Awards applicable to the designated Maturity
Period, together with all Dividend Equivalent Credits earned thereon.
 
7.2 Form and Timing of Distribution. The value of a Participant’s account at
maturity shall be determined as provided in Subsection 7.1. The value of the
Participant’s account at maturity shall be paid in cash. Payment shall be made
as soon as practicable, but in no event later than thirty (30) days, following
maturity of the Participant’s account. No interest shall accrue or be paid from
date of maturity to date of payment on such amounts.
 
Section 8. Termination of Service
 
8.1 Termination of Service Due to Death or Disability. In the event a
Participant’s service is terminated by reason of death or disability, all
amounts credited to the account shall mature upon such termination. The
Participant or the Participant’s Beneficiary shall then receive, as soon as
practicable after the date of such termination, a distribution of the
Participant’s account based on the value of the account as provided in
Subsection 7.1.
 
8.2 Termination of Service Prior to the End of the Plan Year. In the event a
Participant’s service is terminated for any reason prior to the end of the Plan
Year, the deferred Compensation, Matching Award (if applicable), and Dividend
Equivalent Credits for such Plan Year will be recomputed as of the date of
termination. The value of the recomputed account shall be an amount equal to the
sum of: (a) the deferred Equity Awards, plus (b) the product of the value of the
Performance Units at the date of termination representing deferred Compensation
and related Matching Awards (if applicable) credited to the Participant’s
account multiplied by a fraction, the numerator of which is the actual
Compensation reduction for the portion of the Plan Year preceding termination,
and the denominator of which is the Compensation reduction elected for the
entire Plan Year.
 
Section 9. Nontransferability
 
9.1 Nontransferability. In no event shall the Company make any distribution or
payment under this Plan to any assignee or creditor of a Participant or a
Beneficiary. Prior to the time of a distribution or payment hereunder, a
Participant or a Beneficiary shall have no rights by way of anticipation or
otherwise to assign or otherwise dispose of any interest under this Plan.
 
-4-

--------------------------------------------------------------------------------


Section 10. Designation of Beneficiaries
 
10.1 Specified Beneficiary. A Participant shall designate a Beneficiary or
Beneficiaries who, upon the Participant’s death, are to receive the amounts
which otherwise would have been paid to the Participant. All Beneficiary
designations shall be in writing and signed by the Participant, and shall be
effective only if and when delivered to the Plan Administrator during the
lifetime of the Participant. A Participant may, from time to time during the
Participant’s lifetime, change the Beneficiary or Beneficiaries by a signed,
written instrument delivered to the Plan Administrator. The payment of amounts
shall be in accordance with the last unrevoked written designation of the
Beneficiary that has been signed and so delivered.
 
10.2 Estate as Beneficiary. If a Participant designates a Beneficiary without
providing in the designation that the Beneficiary must be living at the time of
each distribution, the designation shall vest in the Beneficiary all of the
distributions whether payable before or after the Beneficiary’s death, and any
distributions remaining upon the Beneficiary’s death shall be made to the
Beneficiary’s estate. In the event a Participant shall not designate a
Beneficiary or Beneficiaries, or if for any reason such designation shall be
ineffective, in whole or in part, as determined solely in the discretion of the
Plan Administrator, the distribution that otherwise would have been paid to such
Participant shall be paid to the Participant’s estate and in such event the term
“Beneficiary” shall include the Participant’s estate.
 
Section 11. Rights of Participants
 
11.1 Board Membership. All Participants understand that the shareholders elect
them; therefore, nothing in the Plan shall interfere with or limit in any way
the manner in which a Director is elected and serves in such capacity nor confer
upon a Participant any additional right to continue to serve as a Director.
 
Section 12. Administration
 
12.1 Administration. The Committee, in accordance with administrative
guidelines, shall be responsible for the administration of the Plan. The
Committee is authorized to interpret the Plan, to prescribe, amend, and rescind
rules and regulations relating to the Plan, provide for conditions and
assurances deemed necessary or advisable to protect the interests of the
Company, and to make all other determinations necessary or advisable for the
administration of the Plan or to delegate such duties to the Plan Administrator.
The determination of the Committee, interpretation or other action made or taken
pursuant to the provisions of the Plan, shall be final, binding and conclusive
for all purposes and upon all persons whomsoever. The Committee shall appoint a
Plan Administrator to assist in carrying out the operations of the Plan.
 
12.2 Annual Reports. The Plan Administrator shall render annually a written
report to each Participant, which shall set forth, at a minimum, the
Participant’s account balances as of the end of the most recent Plan Year.
 
12.3 Costs. Participants shall bear costs equal to the costs incurred by the
Trust related to the purchase and sale of Stock by the Trust. The Company shall
pay all other costs of the Plan and the Trust.
 
Section 13. Amendment or Termination of the Plan
 
13.1 Amendment or Termination of the Plan. The Board of Directors may amend,
terminate, or suspend the Plan at any time. Any such amendment, termination, or
suspension of the Plan shall be effective on such date as the Board of Directors
may determine. An amendment or modification of the Plan may affect Participants
at the time thereof as well as future Participants, but no amendment or
modification of the Plan for any reason may diminish any Participant’s account
as of the effective date thereof. Upon Plan termination, Subsection 8.2 shall
apply as if the Plan termination date were the termination of service date.
 
-5-

--------------------------------------------------------------------------------


Section 14. Change in Control
 
14.1 Notwithstanding anything in this Plan to the contrary, in the event of a
Change in Control: (a) the provisions set forth in Section 8.2 relating to the
recomputation of a Participant’s account shall no longer apply such that, upon
distribution of a Participant’s account, such Participant shall be entitled to
the full value of all Performance Units being distributed without forfeiture or
recomputation of any kind; (b) all amounts that would mature within twelve (12)
months of such Change in Control shall be deemed to have matured and be paid in
full promptly, and in any event within thirty (30) days, following such Change
in Control; and (c) with respect to all amounts that would mature more than
twelve (12) months following such Change in Control, Participants shall be
entitled to elect, as of the date of such Change in Control, to have such
amounts mature and be paid on the first anniversary of such Change in Control or
as of the date they would otherwise mature under the terms of the Plan.
 
Section 15. Requirements of Law
 
15.1 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Texas.
 
Section 16. Withholding Taxes
 
16.1 Withholding Taxes. The Company shall have the right to deduct from all cash
payments under the Plan or from a Participant’s compensation an amount necessary
to satisfy any Federal, state, or local withholding tax requirements.
 
EXECUTED effective as of the 18th day of February, 2005.
 
TXU CORP.
 
By:  /s/   Diane Kubin                                           
Diane Kubin,
Assistant Secretary
 

-6-

--------------------------------------------------------------------------------

